

115 S3426 IS: End National Defense Network Abuse Act of 2018
U.S. Senate
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3426IN THE SENATE OF THE UNITED STATESSeptember 6, 2018Mr. Schatz (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to establish an initiative on improving the capacity of
			 military criminal investigative organizations to prevent child sexual
			 exploitation, and for other purposes. 
	
 1.Short titleThis Act may be cited as the End National Defense Network Abuse Act of 2018 or the END Network Abuse Act of 2018. 2.FindingsCongress finds the following:
 (1)In a survey of online peer-to-peer networks, there is an alarming amount of traffic related to the online trading and sharing of child sexual exploitation material.
 (2)Child sexual exploitation, which includes child pornography, child sexual abuse, and child sex trafficking is a complex and growing problem that requires a coordinated, multifaceted response.
 (3)Victims of child sexual exploitation are less likely to self-report or be identified by outside sources because of their age and the nature of the crimes committed against them.
 (4)Individuals participating in the possession and trade of child pornography are significantly more likely to also participate in other forms of child sexual exploitation, including child sexual abuse and child trafficking.
 (5)The detection of online peer-to-peer trading of child pornography focuses on images of children under age 12. Approximately 20 percent of the total number of child sexual exploitation images discovered feature children ages 0 to 4.
 (6)The Internet Crimes Against Children Child Online Protective Services (ICACCOPS) program has been used to identify and collect evidence for the purpose of prosecuting offenders online. The program also catalogues images and creates a digital library for the purpose of identifying victims of child sexual exploitation through these images.
 (7)In 2017, using such program, which scans the Internet for peer-to-peer trading of child pornography, law enforcement officials identified 663,853 unique Internet Protocol (IP) addresses associated with the possession or trading of child pornography. Each unique Internet Protocol address is associated with possessing or trading a range of images, with some possessing more than 50,000 images that depict the sexual abuse of children.
 (8)Training military criminal investigative organizations on advanced tools is integral to the protection of both military and civilian children.
 (9)Continued training on advanced technological tools will allow military criminal investigative organizations to acquire, adapt, and maintain the technical skills and knowledge needed to keep up with the landscape of online child sexual exploitation, which is constantly changing as perpetrators take new steps to avoid detection.
 (10)There are existing best practices and models that the Department of Defense should leverage, including online technologies that can simplify the investigative process.
			3.Initiative to improve the capacity of military criminal investigative organizations to prevent
			 child sexual
			 exploitation
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish an initiative on improving the capacity of military criminal investigative organizations to prevent child sexual exploitation. Under the initiative, the Secretary shall assess the feasibility and advisability of working with an external partner to train military criminal investigative organization officials at Department of Defense installations from all military departments regarding—
 (1)online investigative technology, tools, and techniques;
 (2)computer forensics; (3)complex evidentiary issues;
 (4)child victim identification; (5)child victim referral for comprehensive investigation and treatment services; and
 (6)related instruction. (b)Partnerships and agreementsUnder the initiative, the Secretary shall develop partnerships and establish collaborative agreements with the following:
 (1)The Department of Justice, Office of the Attorney General, in better defining the investigative jurisdictions and law enforcement authorities of the military criminal investigative organizations, and in improving the justice community’s understanding of those law enforcement authorities to enforce Federal criminal statutes.
 (2)Federal criminal investigative organizations responsible for enforcement of Federal criminal statutes related to combatting child sexual exploitation, in order to ensure a streamlined process for transferring criminal investigations into child exploitation to other jurisdictions, while maintaining the integrity of the evidence already collected.
 (3)A highly qualified national child protection organization or law enforcement training center with demonstrated expertise in the delivery of law enforcement training to detect, identify, investigate, and prosecute individuals engaged in the trading or production of child pornography and the online solicitation of children.
 (4)A highly qualified national child protection organization with demonstrated expertise in the development and delivery of multidisciplinary intervention training including evidence-based forensic interviewing, victim advocacy, trauma-informed mental health services, medical services, and multidisciplinary coordination between the Department of Defense and civilian experts to improve outcomes for victims of child sexual exploitation.
 (5)Children’s Advocacy Centers located in the same communities as military installations that coordinate the multidisciplinary team response and child-friendly approach to identifying, investigating, prosecuting, and intervening in child sexual exploitation cases that can partner with military installations on law enforcement, child protection, prosecution, mental health, medical, and victim advocacy to investigate sexual exploitation, help children heal from sexual exploitation, and hold offenders accountable.
 (6)State and local authorities to address law enforcement capacity in communities where military installations are located, and to prevent lapses in jurisdiction that would undercut the Department’s efforts to prevent child sexual exploitation.
 (7)The National Association to Protect Children and the United States Special Operations Command Care Coalition to replicate successful outcomes of the Human Exploitation Rescue Operative (HERO) Child Rescue Corps program within military criminal investigative organizations and other Department components to combat child sexual exploitation.
				(c)Locations
 (1)In generalThe Secretary shall carry out the initiative— (A)in at least two States where there is a high density of Department network users in comparison to the overall population of the States;
 (B)in at least two States where there is a high population of Department network users; (C)in at least two States where there is a large percentage of Indian children, including children who are Alaska Native or Native Hawaiian;
 (D)in at least one State with a population with fewer than 2,000,000 people; (E)in at least one State with a population with fewer than 5,000,000 people, but not fewer than 2,000,000 people;
 (F)in at least one State with a population with fewer than 10,000,000 people, but not fewer than 5,000,000; and
 (G)in at least one State with a population with 10,000,000 or more people. (2)Geographic distributionThe Secretary shall ensure that the locations at which the initiative is carried out are distributed across different regions.
 (d)Additional requirementsIn carrying out the initiative, the Secretary shall— (1)participate in multi-jurisdictional task forces;
 (2)establish cooperative agreements to facilitate co-training and collaboration with Federal, State, and local law enforcement; and
 (3)develop a streamlined process to refer child sexual abuse cases to other jurisdictions.